Citation Nr: 0932706	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to March 28, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to 
March 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2007, the Veteran testified at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board.  

In July 2007, the Board remanded the matter to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  

In an October 2008 rating decision, the RO granted a TDIU 
effective March 28, 2006.  Because a TDIU is available prior 
to this date, the claim remains viable on appeal and has been 
characterized as stated on the title page.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  


FINDINGS OF FACT

1.  Prior to March 28, 2006, the Veteran was service-
connected for hepatitis C, rated as 20 percent disabling, and 
dysthymic disorder (currently evaluated as major depressive 
disorder), rated as 50 percent disabling (service-connected 
based upon a secondary medical relationship to the hepatitis 
C), for a combined 60 percent rating.  As the Veteran's 
disabilities stem from a common etiology, the minimum 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) 
for a single disability are met.  

2.  The evidence is at least evenly balanced on the question 
of whether the nature and severity of the Veteran's service-
connected disabilities prevented him from obtaining and 
retaining substantially gainful employment prior to March 28, 
2006.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU from March 17, 2004 to March 27, 2006 are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2008).  Disabilities 
resulting from common etiology will be considered as one 
disability.  38 C.F.R. § 4.61(a).

Prior to March 28, 2006, the Veteran was service-connected 
for hepatitis C, rated as 20 percent disabling, and dysthymic 
disorder (currently evaluated as major depressive disorder), 
rated as 50 percent disabling (service-connected based upon a 
secondary medical relationship to the hepatitis C), for a 
combined 60 percent rating.  As the Veteran's disabilities 
stem from a common etiology, the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a) for a 
single disability are met.  The remaining question is whether 
the Veteran's service-connected disabilities rendered him 
unemployable.

The central inquiry is "whether a veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2008).  See also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
a veteran is capable of performing the physical and mental 
acts required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

After review, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for a TDIU 
prior to March 28, 2006 are met.

The Veteran's March 17, 2004 claim for a TDIU indicates that 
he completed one year of high school, had no other education 
or training, worked as an exterminator from January 1981 to 
December 1985, and last worked full-time in January 2003.  
The claim also indicates that his dysthymic disorder and 
hepatitis C prevent him from securing or following any 
substantially gainful occupation.

Also of record is the Veteran's VA Vocational Rehabilitation 
and Education (VRE) file, which includes an October 2004 
report of a vocational counselor for purposes of determining 
the Veteran's eligibility for vocational rehabilitation 
benefits under Chapter 31.  The report states that the 
Veteran was found to have an impairment to employability due 
in part to his service-connected psychiatric condition, and 
which the evaluating counselor considered to be a serious 
obstacle to obtaining permanent employment.  It was further 
observed, however, that the Veteran's feasibility for 
employment had to be determined prior to the provision of 
additional services.  See 38 C.F.R. § 21.50 (as recently 
revised, see 72 Fed. Reg. 14,041 (Mar. 26, 2007)) (addressing 
those criteria which must be satisfied to demonstrate 
eligibility for Chapter 31 benefits).  So following this 
initial evaluation, he commenced a four-month period of 
training exercises to determine the feasibility of identified 
occupational goals, which was completed in February 2005.

A June 2005 memorandum to the file, though, notes that the 
Veteran was unable to report to a follow-up evaluation, and 
attempts to contact him had been unsuccessful.  Later that 
month he received notice that his claim for vocational 
rehabilitation services had been suspended.  In connection 
with this matter, the Veteran explained at the Board hearing 
that he had timely contacted the vocational counselor, but 
had also then recognized that there were practical 
considerations that prevented him from continuing with the 
prescribed course of action.  Contemporaneous reports of VA 
treatment also reflect that, while he had successfully 
completed the prior four-month training period, he continued 
to receive individual and group counseling for symptoms of a 
diagnosed mood disorder that presented a potential difficulty 
to occupational adjustment.  Of note, a February 2005 
occupational therapy progress note reflects a decline in 
occupational performance secondary to major depression.

The majority of VA treatment notes from April 2004 through 
March 2006 reflect global assessment of functioning (GAF) 
scores of 55 and above.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
between 51 and 60 indicates moderate difficulty in social, 
occupational, and school functioning, including conflicts 
with peers or co-workers.  However, July and October 2005 
notes signed by Dr. F.-R. reflect GAF scores of 50.  
According to the DSM-IV, a GAF score between 41 and 50 
indicates serious impairment in social, occupational, or 
school functioning, including an inability to keep a job.  

A March 28, 2006 VA examination report reflects a GAF score 
of 42.  As noted above, such a GAF score indicates an 
inability to keep a job.  The Board observes that this report 
was used in part to grant the TDIU from March 28, 2006.

In a February 2007 letter, Dr. F.-R., cited above, indicated 
that he had been treating the Veteran for approximately two 
years, and that the Veteran had been diagnosed with a mood 
disorder, with related symptoms that significantly limited 
his ability to function and work.

The majority of VA treatment notes since March 2006 also 
reflect GAF scores of 55 and above, with a GAF score of 51 in 
February 2007.  

A September 2008 VA examination report reflects a GAF score 
of 41 for the past two years and the examiner's opinion that 
the Veteran is not capable of functioning in a work setting.  
The Board observes that this report was used in part to grant 
the TDIU from March 28, 2006.

Given the above, the Board observes that the Veteran's 
psychiatric symptoms from his service-connected dysthymic 
disorder/major depressive disorder have remained relatively 
the same since he filed his TDIU claim on March 17, 2004.  
The evidence both prior to and since March 28, 2006 reflects 
both the ability and the inability to keep a job.  Further, 
while the March 2006 VA examination report reflects the first 
definitive opinion on whether the Veteran is incapable of 
securing and maintaining substantially gainful employment due 
solely to his service-connected psychiatric disability, the 
October 2004 VA vocational counselor's assessment reflects 
that the Veteran had an impairment to employability due in 
part to his service-connected psychiatric disability and that 
the psychiatric disability was a serious obstacle to 
obtaining permanent employment.  In sum, the Board finds that 
the evidence is at least evenly balanced on the question of 
whether the nature and severity of the Veteran's service-
connected psychiatric disability prevented him from obtaining 
and retaining substantially gainful employment prior to March 
28, 2006.

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002). See also 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Given the evidence noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that the 
criteria for a TDIU from March 17, 2004 to March 27, 2006 are 
met.


ORDER

A TDIU from March 17, 2004 to March 27, 2006 is granted, 
subject to the provisions governing the award of monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


